


Exhibit 10.28

CITIGROUP

2009 STOCK INCENTIVE PLAN
(as amended and restated effective January 1, 2013)

1. Purpose

The purposes of the Citigroup 2009 Stock Incentive Plan (the “Plan”) are to (i)
align Employees’ long-term financial interests with those of the Company’s
stockholders; (ii) attract and retain Employees by providing compensation
opportunities that are competitive with other companies; and (iii) provide
incentives to those Employees who contribute significantly to the long-term
performance and growth of the Company and its Subsidiaries.

2. Effective Date; Subsequent Amendments

The Plan became effective upon approval by the stockholders of the Company on
April 21, 2009. The Plan was subsequently amended and restated upon approval by
stockholders of the Company on April 20, 2010, on April 21, 2011, and on April
17, 2012, and was further amended effective January 1, 2013. Except as provided
otherwise below, all share numbers in this restated and amended Plan text have
been adjusted to reflect the 1-for-10 reverse stock split of the Common Stock
that was effective May 6, 2011.

3. Definitions

“Award” shall mean an Option, SAR or other form of Stock Award granted under the
Plan.

“Award Agreement” shall mean the paper or electronic document evidencing an
Award granted under the Plan.

“Board” shall mean the Board of Directors of the Company.

“Change of Control” shall have the meaning set forth in Section 13.

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder.

“Committee” shall mean the Personnel and Compensation Committee of the Board,
the members of which shall satisfy the requirements of Rule 16b-3 of the 1934
Act and who shall also qualify, and remain qualified, as “outside directors,” as
defined in Section 162(m) of the Code.

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

“Company” shall mean Citigroup Inc., a Delaware corporation.

--------------------------------------------------------------------------------




“Covered Employee” shall mean “covered employee” as such term is defined in
Section 162(m) of the Code.

“Deferred Stock” shall mean an Award payable in shares of Common Stock at the
end of a specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv) and Section 7(d).

“Employee” shall have the meaning set forth in General Instruction A to the
Registration Statement on Form S-8 promulgated under the Securities Act of 1933,
as amended, or any successor form or statute, as determined by the Committee.

“Fair Market Value” shall mean, in the case of a grant of an Option or a SAR,
the closing price of a share of Common Stock on the New York Stock Exchange, or
on any national securities exchange on which the shares of Common Stock are then
listed, on the trading date immediately preceding the date on which the Option
or the SAR was granted, or on the date on which the Option or a SAR was granted,
in the case of a grant to a Section 16(a) Officer (as defined).

“ISO” shall mean an incentive stock option as defined in Section 422 of the
Code.

“Nonqualified Stock Option” shall mean an Option that is granted to a
Participant that is not designated as an ISO.

“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions and limitations described or referred to in Section 7(a) and
Section 7(d). The term “Option” as used in this Plan includes the terms
“Nonqualified Stock Option” and “ISO.”

“Participant” shall mean an Employee who has been granted an Award under the
Plan.

“Plan Administrator” shall have the meaning set forth in Section 10.

“Prior Plans” shall mean the Citigroup 1999 Stock Incentive Plan, the Citicorp
1997 Stock Incentive Plan, the Travelers Group Capital Accumulation Plan, and
the Citigroup Employee Incentive Plan (formerly the Travelers Group Employee
Incentive Plan).

“Restricted Stock” shall mean an Award of Common Stock that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii) and Section 7(d).

“SAR” shall mean a stock appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in Section
7(b) and Section 7(d).

2

--------------------------------------------------------------------------------




“Section 16(a) Officer” shall mean an Employee who is subject to the reporting
requirements of Section 16(a) of the 1934 Act.

“Separation from Service” shall have the meaning set forth in Section
1.409A-1(h) of the Treasury Regulations.

“Specified Employee” shall have the meaning set forth in Section 409A of the
Code.

“Stock Award” shall have the meaning set forth in Section 7(c)(i).

“Stock Payment” shall mean a stock payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(ii) and
Section 7(d).

“Stock Unit” shall mean a stock unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v) and Section 7(d).

“Subsidiary” shall mean any entity that is directly or indirectly controlled by
the Company or any entity, including an acquired entity, in which the Company
has a significant equity interest, as determined by the Committee in its sole
discretion, provided that with respect to any Award that is subject to Section
409A of the Code, “Subsidiary” shall mean a corporation or other entity in a
chain of corporations or other entities in which each corporation or other
entity, starting with the Company, has a controlling interest in another
corporation or other entity in the chain, ending with such corporation or other
entity. For purposes of the preceding sentence, the term “controlling interest”
has the same meaning as provided in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations, provided that the language “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Section 1.414(c)-2(b)(2)(i) of
the Treasury Regulations. Notwithstanding the foregoing, for the purpose of
determining whether a corporation or other entity is a Subsidiary for purposes
of Section 5(a) hereof, if the Awards proposed to be granted to Employees of
such corporation or other entity would be granted based upon legitimate business
criteria, the term “controlling interest” has the same meaning as provided in
Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided that the
language “at least 20 percent” is used instead of “at least 80 percent” each
place it appears in Code Section 1.414(c)-2(b)(2)(i). For purposes of
determining ownership of an interest in an organization, the rules of Sections
1.414(c)-3 and 1.414(c)-4 of the Treasury Regulations apply.

“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Internal Revenue Service, as amended.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder and any successor thereto.

3

--------------------------------------------------------------------------------




4. The Committee

      (a)       Committee Authority. The Committee shall have full and exclusive
power to administer and interpret the Plan, to grant Awards and to adopt such
administrative rules, regulations, procedures and guidelines governing the Plan
and the Awards as it deems appropriate, in its sole discretion, from time to
time. The Committee’s authority shall include, but not be limited to, the
authority to (i) determine the type of Awards to be granted under the Plan; (ii)
select Award recipients and determine the extent of their participation; and
(iii) establish all other terms, conditions, and limitations applicable to
Awards, Award programs and the shares of Common Stock issued pursuant thereto.
The Committee may accelerate or defer the vesting or payment of Awards, cancel
or modify outstanding Awards, waive any conditions or restrictions imposed with
respect to Awards or the Common Stock issued pursuant to Awards and make any and
all other determinations that it deems appropriate with respect to the
administration of the Plan, subject to the limitations contained in Section 21.
  (b) Administration of the Plan. The administration of the Plan shall be
managed by the Committee. The Committee shall have the power to prescribe and
modify, as necessary, the form of Award Agreement, to correct any defect, supply
any omission or clarify any inconsistency in the Plan and/or in any Award
Agreement and to take such actions and make such administrative determinations
that the Committee deems appropriate in its sole discretion. Any decision of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its stockholders and Subsidiaries and all Participants.   (c) Delegation of
Authority. To the extent permitted by applicable law, the Committee may at any
time delegate to one or more officers or directors of the Company some or all of
its authority over the administration of the Plan, with respect to persons who
are not Section 16(a) Officers or Covered Employees.   (d) Prohibition Against
Repricing. Notwithstanding any provision of the Plan to the contrary, in no
event shall (i) any repricing (within the meaning of U.S. generally accepted
accounting principles or any applicable stock exchange rule) of Awards issued
under the Plan be permitted at any time under any circumstances, or (ii) any new
Awards be issued in substitution for outstanding Awards previously granted to
Participants if such action would be considered a repricing (within the meaning
of U.S. generally accepted accounting principles or any applicable stock
exchange rule).   (e) Indemnification. No member of the Committee nor any other
person to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated shall be personally liable for any
action or determination made with respect to the Plan, except for his or her own
willful misconduct or as expressly provided by statute. The members of the
Committee and its delegates, including any employee with responsibilities
relating to the administration of the Plan, shall be entitled to indemnification
and reimbursement from the Company, to the extent permitted by applicable law
and the By-laws and policies of the Company. In the performance of its functions
under the Plan, the Committee (and each member of the Committee and its
delegates) shall be entitled to rely upon information and advice furnished by
the Company’s officers, accountants, counsel and any other party they deem
appropriate, and neither the Committee nor any such person shall be liable for
any action taken or not taken in reliance upon any such advice.

4

--------------------------------------------------------------------------------




5. Participation

      (a)       Eligible Employees. Subject to Section 7(a)(i), the Committee
shall determine which Employees shall be eligible to receive Awards under the
Plan. With respect to Employees subject to U.S. income tax, Options and SARs
shall only be granted to such Employees who provide direct services to the
Company or a Subsidiary of the Company as of the date of grant of the Option or
SAR.   (b) Participation by Subsidiaries. Employees of Subsidiaries may
participate in the Plan upon approval of Awards to such Employees by the
Committee. A Subsidiary’s participation in the Plan may be conditioned upon the
Subsidiary’s agreement to reimburse the Company for costs and expenses of such
participation, as determined by the Company. The Committee may terminate the
Subsidiary’s participation in the Plan at any time and for any reason. If a
Subsidiary’s participation in the Plan shall terminate, such termination shall
not relieve it of any obligations theretofore incurred by it under the Plan,
except with the approval of the Committee, and the Committee shall determine, in
its sole discretion, the extent to which Employees of the Subsidiary may
continue to participate in the Plan with respect to previously granted Awards.
Unless the Committee determines otherwise, a Subsidiary’s participation in the
plan shall terminate upon the occurrence of any event that results in such
entity no longer constituting a Subsidiary as defined herein; provided, however,
that such termination shall not relieve such Subsidiary of any of its
obligations to the Company theretofore incurred by it under the Plan, except
with the approval of the Committee. Notwithstanding the foregoing, unless
otherwise specified by the Committee, upon any such Subsidiary ceasing to be a
Subsidiary as defined herein, the Employees and Participants employed by such
Subsidiary shall be deemed to have terminated employment for purposes of the
Plan. With respect to Awards subject to Section 409A of the Code, for purposes
of determining whether a distribution is due to a Participant, such
Participant’s employment shall be deemed terminated as described in the
preceding sentence only if the Committee determines that a Separation from
Service has occurred.   (c) Participation outside of the United States. In order
to facilitate the granting of Awards to Employees who are foreign nationals or
who are employed outside of the U.S., the Committee may provide for such special
terms and conditions, including, without limitation, substitutes for Awards, as
the Committee may consider necessary or appropriate to accommodate differences
in local law, tax policy or custom. The Committee may approve any supplements
to, or amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for the purposes of this Section 5(c) without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary, or any Assistant Secretary or other appropriate officer of the
Company, may certify any such documents as having been approved and adopted
pursuant to properly delegated authority; provided, that no such supplements,
amendments, restatements or alternative versions shall include any provisions
that are inconsistent with the intent and purpose of this Plan, as then in
effect; and further provided that any such action taken with respect to a
Covered Employee shall be taken in compliance with Section 162(m) of the Code
and that any such action taken with respect to an Employee who is subject to
Section 409A of the Code shall be taken in compliance with Section 409A of the
Code.

5

--------------------------------------------------------------------------------




6. Available Shares of Common Stock

      (a)       Shares Subject to the Plan. Common Stock issued pursuant to
Awards granted under the Plan may be shares that have been authorized but
unissued, or have been previously issued and reacquired by the Company, or both.
Reacquired shares may consist of shares purchased in open market transactions or
otherwise. Pursuant to and subject to the other provisions of this Section 6,
effective September 10, 2009, the aggregate number of shares of Common Stock
remaining available for issuance from the initial authorization of twenty-five
million (25,000,000) shares was adjusted such that the maximum number of shares
of Common Stock that may be issued to Participants pursuant to Awards granted
under the Plan from such date shall not exceed one-hundred-and-three million,
two-hundred-and-eighty-one thousand, two hundred and eighteen (103,281,218)
shares of Common Stock. Effective April 20, 2010, pursuant to amendments to the
Plan approved by stockholders of the Company, (i) an additional eighty million
(80,000,000) shares of Common Stock were authorized for issuance to Participants
pursuant to Awards granted under the Plan, and (ii) additional shares of Common
Stock totaling thirty-four million, six-hundred-and-twenty-three thousand, four
hundred and fifty-three (34,623,453) were authorized for issuance as Stock
Payments in settlement of “common stock equivalent” awards granted to Employees
on January 19, 2009. Effective April 21, 2011, pursuant to an amendment to the
Plan approved by stockholders of the Company, an additional forty million
(40,000,000) shares of Common Stock were authorized for issuance to Participants
pursuant to Awards granted under the Plan. Effective April 17, 2012, pursuant to
an amendment to the Plan approved by stockholders of the Company, an additional
forty million (40,000,000) shares of Common Stock were authorized for issuance
to Participants pursuant to Awards granted under the Plan. For purposes of
determining the number of shares of Common Stock remaining available for
issuance to Participants pursuant to Awards granted under the Plan, each share
of Common Stock subject to an Award granted pursuant to Section 7(a) or (b) on
or before April 19, 2010, was counted as 2.3 shares of Common Stock (on a
pre-split basis).

6

--------------------------------------------------------------------------------




      (b)       Forfeited and Expired Awards. Awards made under the Plan which,
at any time, are forfeited, expire or are canceled or settled without issuance
of shares shall not count towards the maximum number of shares that may be
issued under the Plan as set forth in Section 6(a) and shall be available for
future Awards under the Plan. Notwithstanding the foregoing, any and all shares
of Common Stock that are (i) tendered in payment of an Option exercise price
(whether by attestation or by other means); (ii) withheld by the Company to
satisfy any tax withholding obligation; (iii) repurchased by the Company with
Option exercise proceeds; or (iv) covered by an SAR (to the extent that it is
exercised and settled in shares of Common Stock, without regard to the number of
shares of Stock that are actually issued to the Participant upon exercise) shall
be considered issued pursuant to the Plan and shall not be added to the maximum
number of shares that may be issued under the Plan as set forth in Section 6(a).
  (c) Other Items Not Included in Allocation. The maximum number of shares that
may be issued under the Plan as set forth in Section 6(a) shall not be affected
by (i) the payment in cash of dividends or dividend equivalents in connection
with outstanding Awards; (ii) the granting or payment of stock-denominated
Awards that by their terms may be settled only in cash; or (iii) Awards that are
granted in connection with a transaction between the Company or a Subsidiary and
another entity or business in substitution or exchange for, or conversion
adjustment, assumption or replacement of, awards previously granted by such
other entity to any individuals who have become Employees as a result of such
transaction.   (d) Other Limitations on Shares that May be Granted under the
Plan. Subject to Section 6(e), the aggregate number of shares of Common Stock
that may be granted to any single individual during a calendar year in the form
of Options, SARs, and/or Stock Awards shall not exceed two million, sixty-five
thousand, six hundred and twenty-four (2,065,624).   (e) Adjustments. In the
event of any change in the Company’s capital structure, including but not
limited to a change in the number of shares of Common Stock outstanding, on
account of (i) any stock dividend, stock split, reverse stock split or any
similar equity restructuring, or (ii) any combination or exchange of equity
securities (including, without limitation, the exchange of preferred securities
owned by the United States government for Common Stock, which transactions were
consummated on July 29, 2009 and September 10, 2009), merger, consolidation,
recapitalization, reorganization, or divesture or any other similar event
affecting the Company’s capital structure, to reflect such change in the
Company’s capital structure, the Committee shall make appropriate equitable
adjustments to the maximum number of shares of Common Stock that may be issued
under the Plan as set forth in Section 6(a) and (but only to the extent
permitted under Section 162(m) of the Code) to the maximum number of shares that
may be granted to any single individual pursuant to Section 6(d). In the event
of any extraordinary dividend, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any transaction or event
described above, to the extent necessary to prevent the enlargement or
diminution of the rights of Participants, the Committee shall make appropriate
equitable adjustments to the number or kind of shares subject to an outstanding
Award, the exercise price applicable to an outstanding Award (subject to the
limitation contained in Section 4(d)), and/or any measure of performance that
relates to an outstanding Award. Any adjustment to ISOs under this Section 6(e)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this Section
6(e) shall be made in a manner that does not adversely affect the exemption
provided pursuant to Rule 16b-3 under the 1934 Act. With respect to Awards
subject to Section 409A of the Code, any adjustments under this Section 6(e)
shall conform to the requirements of Section 409A of the Code. The Company shall
give each Participant notice of an adjustment hereunder and, upon notice, such
adjustment shall be conclusive and binding for all purposes. Notwithstanding the
foregoing, the Committee may, in its discretion, decline to adjust any Award
made to a Participant, if it determines that such adjustment would violate
applicable law or result in adverse tax consequences to the Participant or to
the Company.

7

--------------------------------------------------------------------------------




7. Awards Under the Plan

Awards under the Plan may be granted as Options, SARs or Stock Awards, as
described below. Awards may be granted singly, in combination or in tandem as
determined by the Committee, in its sole discretion.

      (a)       Options. Options granted under the Plan may be Nonqualified
Stock Options or ISOs or any other type of stock option permitted under the
Code. Options shall expire after such period, not to exceed ten years, as may be
determined by the Committee. If an Option is exercisable in installments, such
installments or portions thereof that become exercisable shall remain
exercisable until the Option expires or is otherwise canceled pursuant to its
terms. Except as otherwise provided in Sections 7(a) and (d), Awards of
Nonqualified Stock Options shall be subject to the terms, conditions,
restrictions, and limitations determined by the Committee, in its sole
discretion, from time to time.   (i)       ISOs. The terms and conditions of any
ISOs granted hereunder shall be subject to the provisions of Section 422 of the
Code, and except as provided in Section 7(d), the terms, conditions, limitations
and administrative procedures established by the Committee from time to time in
accordance with the Plan. At the discretion of the Committee, ISOs may be
granted to any employee of the Company, its parent or any subsidiary of the
Company, as such terms are defined in Sections 424(e) and (f) of the Code.

8

--------------------------------------------------------------------------------




                  (ii)       Reload Options. Except as provided in this Section
7(a)(ii), no Reload Options (as defined below) shall be granted under the Plan.
With respect to the exercise of (A) any Option granted under a Prior Plan (an
“Original Option”) pursuant to the terms of which a Participant tenders shares
of Common Stock to pay the exercise price and arranges to have a portion of the
shares otherwise issuable upon exercise withheld to pay the applicable
withholding taxes, and thereby becomes entitled (if all other applicable
conditions have been satisfied) to receive a new Option covering a number of
shares of Common Stock equal to the sum of the number of shares tendered to pay
the exercise price and the number of shares used to pay the withholding taxes of
the Original Option, at an exercise price equal to the Fair Market Value of a
share of Common Stock on the exercise date of the Original Option, and which
vests six months thereafter and expires no later than the expiration date of the
underlying Original Option (a “Reload Option”) or (B) any Reload Option granted
as described above, the Participant may receive a new Reload Option. Reload
Options will be granted only as provided above and subject to such terms,
conditions, restrictions and limitations as provided by the terms of the
underlying Original Option or Reload Option (including, but not limited to,
eligibility to receive subsequent grants of Reload Options upon satisfaction of
the conditions specified in the terms of the underlying Original Option or
Reload Option), and subject to such modifications thereto as the Committee (if
permitted), in its sole discretion, may from time to time deem appropriate;
provided, however, that any such modification shall comply with Section 409A of
the Code, to the extent applicable. A Reload Option may not otherwise be granted
under the terms of the Plan. To the extent a Reload Option is granted in respect
of an Original Option granted under the Plan or Prior Plan, shares issued in
connection with such Reload Option shall count towards the maximum number of
shares of Common Stock that may be issued to Participants pursuant to Awards
granted under the Plan as set forth in Section 6(a) and any individual
Participant pursuant to Section 6(d). A Reload Option granted hereunder shall
not be subject to the minimum vesting requirements of Section 7(d).   (iii)
Exercise Price. The Committee shall determine the exercise price per share for
each Option, which shall not be less than 100% of the Fair Market Value at the
time of grant.   (iv) Exercise of Options. Upon satisfaction of the applicable
conditions relating to vesting and exercisablility, as determined by the
Committee, and upon provision for the payment in full of the exercise price and
applicable taxes due, the Participant shall be entitled to exercise the Option
and receive the number of shares of Common Stock issuable in connection with the
Option exercise. The shares issued in connection with the Option exercise may be
subject to such conditions and restrictions as the Committee may determine, from
time to time. The exercise price of an Option and applicable withholding taxes
relating to an Option exercise may be paid by methods permitted by the Committee
from time to time including, but not limited to, (1) a cash payment in U.S.
dollars; (2) tendering (either actually or by attestation) shares of Common
Stock owned by the Participant (for any minimum period of time that the
Committee, in its discretion, may specify), valued at the fair market value at
the time of exercise; (3) arranging to have the appropriate number of shares of
Common Stock issuable upon the exercise of an Option withheld or sold; or (4)
any combination of the above. Additionally, the Committee may provide that an
Option may be “net exercised,” meaning that upon the exercise of an Option or
any portion thereof, the Company shall deliver the greatest number of whole
shares of Common Stock having a fair market value on the date of exercise not in
excess of the difference between (x) the aggregate fair market value of the
shares of Common Stock subject to the Option (or the portion of such Option then
being exercised) and (y) the aggregate exercise price for all such shares of
Common Stock under the Option (or the portion thereof then being exercised) plus
(to the extent it would not give rise to adverse accounting consequences
pursuant to applicable accounting principles) the amount of withholding tax due
upon exercise, with any fractional share that would result from such equation to
be payable in cash, to the extent practicable, or cancelled.

9

--------------------------------------------------------------------------------




                 (v)       ISO Grants to 10% Stockholders. Notwithstanding
anything to the contrary in this Section 7(a), if an ISO is granted to a
Participant who owns stock representing more than 10 percent (10%) of the voting
power of all classes of stock of the Company or of a subsidiary or parent, as
such terms are defined in Section 424(e) and (f) of the Code, the term of the
Option shall not exceed five years from the time of grant of such Option and the
exercise price shall be at least 110 percent (110%) of the Fair Market Value (at
the time of grant) of the Common Stock subject to the Option.   (vi) $100,000
Per Year Limitation for ISOs. To the extent the aggregate Fair Market Value
(determined at the time of grant) of the Common Stock for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.   (vii) Disqualifying Dispositions. Each
Participant awarded an ISO under the Plan shall notify the Company in writing
immediately after the date he or she makes a disqualifying disposition of any
shares of Common Stock acquired pursuant to the exercise of such ISO. A
disqualifying disposition is any disposition (including any sale) of such Common
Stock before the later of (i) two years after the time of grant of the ISO or
(ii) one year after the date the Participant acquired the shares of Common Stock
by exercising the ISO. The Company may, if determined by the Committee and in
accordance with procedures established by it, retain possession of any shares of
Common Stock acquired pursuant to the exercise of an ISO as agent for the
applicable Participant until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Stock.

10

--------------------------------------------------------------------------------




      (b)       Stock Appreciation Rights. A SAR represents the right to receive
a payment in cash, Common Stock, or a combination thereof, in an amount equal to
the excess of the fair market value of a specified number of shares of Common
Stock at the time the SAR is exercised over the exercise price of such SAR which
shall be no less than 100% of the Fair Market Value of the same number of shares
at the time the SAR was granted, except that if a SAR is granted retroactively
in substitution for an Option, the exercise price of such SAR shall be the Fair
Market Value at the time such Option was granted. Any such substitution of a SAR
for an Option granted to a Covered Employee may only be made in compliance with
the provisions of Section 162(m) of the Code. Except as otherwise provided in
Section 7(d), Awards of SARs shall be subject to the terms, conditions,
restrictions and limitations determined by the Committee, in its sole
discretion, from time to time. A SAR may only be granted to Employees to whom an
Option could be granted under the Plan.   (c) Stock Awards.   (i)       Form of
Awards. The Committee may grant Awards (“Stock Awards”) that are payable in
shares of Common Stock or denominated in units equivalent in value to shares of
Common Stock or are otherwise based on or related to shares of Common Stock,
including, but not limited to, Awards of Restricted Stock, Deferred Stock and
Stock Units. Except as otherwise provided in Section 7(d), Stock Awards shall be
subject to such terms, conditions, restrictions and limitations as the Committee
may determine to be applicable to such Stock Awards, in its sole discretion,
from time to time.   (ii) Stock Payment. If not prohibited by applicable law and
to the extent allowed by Section 7(d) of the Plan, the Committee may issue
unrestricted shares of Common Stock, alone or in tandem with other Awards, in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine; provided, however, that to
the extent Section 409A of the Code is applicable to the grant of unrestricted
shares of Common Stock that are issued in tandem with another Award, then such
tandem Awards shall conform to the requirements of Section 409A of the Code. A
Stock Payment under the Plan may be granted as, or in payment of, a bonus
(including without limitation any compensation that is intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code), or
to provide incentives or recognize special achievements or contributions. Any
shares of Common Stock used for such payment may be valued at a fair market
value at the time of payment as determined by the Committee in its sole
discretion. Notwithstanding anything to the contrary contained herein, the
shares issued subject to Stock Payments granted in settlement of “common stock
equivalent” awards dated January 19, 2010, shall not be subject to Section 7(d).

11

--------------------------------------------------------------------------------




                 (iii)       Restricted Stock. Except as otherwise provided in
Section 7(d), Awards of Restricted Stock shall be subject to the terms,
conditions, restrictions, and limitations determined by the Committee, in its
sole discretion, from time to time. The number of shares of Restricted Stock
allocable to an Award under the Plan shall be determined by the Committee in its
sole discretion.   (iv) Deferred Stock. Except as otherwise provided in Section
7(d) and subject to Section 409A of the Code to the extent applicable, Awards of
Deferred Stock shall be subject to the terms, conditions, restrictions and
limitations determined by the Committee, in its sole discretion, from time to
time. A Participant who receives an Award of Deferred Stock shall be entitled to
receive the number of shares of Common Stock allocable to his or her Award, as
determined by the Committee in its sole discretion, from time to time, at the
end of a specified deferral period determined by the Committee. Awards of
Deferred Stock represent only an unfunded, unsecured promise to deliver shares
in the future and do not give Participants any greater rights than those of an
unsecured general creditor of the Company.   (v) Stock Units. A Stock Unit is an
Award denominated in shares of Common Stock that may be settled either in shares
of Common Stock or in cash, in the discretion of the Committee, and, except as
otherwise provided in Section 7(d) and subject to Section 409A of the Code to
the extent applicable, shall be subject to such other terms, conditions,
restrictions and limitations determined by the Committee from time to time in
its sole discretion.  

      (d)       Minimum Vesting. Except for Awards referred to in Section
6(c)(ii) or (iii) and the last sentence of Section 7(c)(ii), or as provided in
this Section 7(d), Section 7(a)(ii), and Section 13, Awards shall not vest in
full prior to the third anniversary of the Award date; provided, however, that
the Committee may, in its sole discretion, grant Awards that provide for
accelerated vesting (i) on account of a Participant’s retirement, death,
disability, leave of absence, termination of employment, the sale or other
disposition of a Participant’s employer or any other similar event, and/or (ii)
upon the achievement of performance criteria specified by the Committee, as
provided in Section 7(e). Notwithstanding the foregoing, up to twenty percent
(20%) of the shares of Common Stock reserved for issuance under the Plan
pursuant to Section 6(a) may be granted subject to awards with such other
vesting requirements, if any, as the Committee may establish in its sole
discretion (which number of shares shall be subject to adjustment in accordance
with Section 6(e) and which shall not include any shares subject to Awards
referred to in Section 6(c)(ii) and (iii) and the last sentence of Section
7(c)(ii), or granted pursuant to Section 7(a)(ii), Section 7(e) or any other
provision of this Section 7(d)).

12

--------------------------------------------------------------------------------




      (e)       Performance Criteria. At the discretion of the Committee, Awards
may be made subject to, or may vest on an accelerated basis upon, the
achievement of performance criteria related to a period of performance of not
less than one year, which may be established on a Company-wide basis or with
respect to one or more business units or divisions or Subsidiaries and may be
based upon the attainment of criteria as may be determined by the Committee.
When establishing performance criteria for any performance period, the Committee
may exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles including, without limitation, the charges or
costs associated with restructurings of the Company or any Subsidiary,
discontinued operations, other unusual or non-recurring items, and the
cumulative effects of accounting changes. The Committee, in its sole discretion,
may establish or measure performance criteria based on International Financial
Reporting Standards or other appropriate accounting principles then in general
use and accepted for financial reports the Company is required to file with the
United States Securities and Exchange Commission.

8. Forfeiture Provisions Following a Termination of Employment

Except where prohibited by applicable law, the Committee, in its discretion, may
provide in any Award Agreement that, in any instance where the rights of a
Participant with respect to an Award extend past the date of termination of a
Participant’s employment, all or some of such rights shall terminate and be
forfeited or modified upon the occurrence or non-occurrence of any specified
condition or event, including, but not limited to, the Participant, at any time
subsequent to his or her termination of employment engaging, directly or
indirectly, either personally or as an employee, agent, partner, stockholder,
officer or director of, or consultant to, any entity or person engaged in any
business in which the Company or its affiliates is engaged, in conduct that
breaches any obligation or duty of such Participant to the Company or a
Subsidiary or that is in material competition with the Company or a Subsidiary
or is materially injurious to the Company or a Subsidiary, monetarily or
otherwise, which conduct shall include, but not be limited to, (i) disclosing or
misusing any confidential information pertaining to the Company or a Subsidiary;
(ii) any attempt, directly or indirectly, to induce any employee, agent,
insurance agent, insurance broker or broker-dealer of the Company or any
Subsidiary to be employed or perform services elsewhere; (iii) any attempt by a
Participant, directly or indirectly, to solicit the trade of any customer or
supplier or prospective customer or supplier of the Company or any Subsidiary;
or (iv) disparaging the Company, any Subsidiary or any of their respective
officers or directors. The Committee shall have sole discretion to make the
determination of whether any conduct, action or failure to act, or occurrence or
non-occurrence of a specified event or condition has triggered the application
of any provision included in an Award Agreement as contemplated by this Section
8. Notwithstanding the foregoing, unless specified otherwise in the applicable
Award Agreement, a Participant shall not be deemed to be a stockholder of a
competing entity if the Participant’s record and beneficial ownership amount to
not more than one percent (1%) of the outstanding capital stock of any company
subject to the periodic and other reporting requirements of the 1934 Act. This
Section 8 shall not be construed to in any way limit the applicability of
Section 21(d) to any Award.

13

--------------------------------------------------------------------------------




9. Dividends and Dividend Equivalents

The Committee may, in its sole discretion, provide that Stock Awards shall earn
dividends or dividend equivalents. Such dividends or dividend equivalents may be
paid currently or may be credited to an account maintained on the books of the
Company. Any payment or crediting of dividends or dividend equivalents will be
subject to such terms, conditions, restrictions and limitations as the Committee
may establish, from time to time, in its sole discretion, including, without
limitation, reinvestment in additional shares of Common Stock or common share
equivalents; provided, however, if the payment or crediting of dividends or
dividend equivalents is in respect of a Stock Award that is subject to Section
409A of the Code, then the payment or crediting of such dividends or dividend
equivalents shall conform to the requirements of Section 409A of the Code and
such requirements shall be specified in writing. Any shares purchased by or on
behalf of Participants in a dividend reinvestment program established under the
Plan shall not count towards the maximum number of shares that may be issued
under the Plan as set forth in Section 6(a), provided that such shares are
purchased in open-market transactions or are treasury shares purchased directly
from the Company at fair market value at the time of purchase. Unless the
Committee determines otherwise, Section 16(a) Officers may not participate in
dividend reinvestment programs established under the Plan. Notwithstanding the
foregoing, dividends or dividend equivalents may not be paid or accrue with
respect to any shares of Common Stock subject to an Award pursuant to Section
7(e), unless and until the relevant performance criteria have been satisfied,
and then only to the extent determined by the Committee, as specified in the
Award Agreement.

10. Voting

The Committee shall determine whether a Participant shall have the right to
direct the vote of shares of Common Stock allocated to a Stock Award. If the
Committee determines that an Award shall carry voting rights, the shares
allocated to such Award shall be voted by such person as the Committee may
designate (the “Plan Administrator”) in accordance with instructions received
from Participants (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules). In such cases, shares subject to
Awards as to which no instructions are received shall be voted by the Plan
Administrator proportionately in accordance with instructions received with
respect to all other Awards (including, for these purposes, outstanding awards
granted under the Prior Plans or any other plan of the Company) that are
eligible to vote (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules).

11. Payments and Deferrals

      (a)       Payment of vested Awards may be in the form of cash, Common
Stock or combinations thereof as the Committee shall determine, subject to such
terms, conditions, restrictions and limitations as it may impose. The Committee
may (i) postpone the exercise of Options or SARs (but not beyond their
expiration dates), (ii) require or permit Participants to elect to defer the
receipt or issuance of shares of Common Stock pursuant to Awards or the
settlement of Awards in cash under such rules and procedures as it may
establish, in its discretion, from time to time, or (iii) provide for deferred
settlements of Awards including the payment or crediting of earnings on deferred
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in common share equivalents.

14

--------------------------------------------------------------------------------




      (b)       If, pursuant to any Award granted under the Plan, a Participant
is entitled to receive a payment on a specified date, such payment shall be
deemed made as of such specified date if it is made (i) not earlier than 30 days
before such specified date and (ii) not later than December 31 of the year in
which such specified date occurs or, if later, the fifteenth day of the third
month following such specified date, in each case provided that the Participant
shall not be permitted, directly or indirectly, to designate the taxable year in
which such payment is made.   (c) Notwithstanding the foregoing, if a
Participant is a Specified Employee at the time of his or her Separation from
Service, any payment(s) with respect to any Award subject to Section 409A of the
Code to which such Participant would otherwise be entitled by reason of such
Separation from Service shall be made on the date that is six months after the
Participant’s Separation from Service (or, if earlier, the date of the
Participant’s death).   (d) If, pursuant to any Award granted under the Plan, a
Participant is entitled to a series of installment payments, such Participant’s
right to the series of installment payments shall be treated as a right to a
series of separate payments and not as a right to a single payment. For purposes
of the preceding sentence, the term “series of installment payments” has the
same meaning as provided in Section 1.409A-2(b)(2)(iii) of the Treasury
Regulations.

12. Nontransferability

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred in any manner other than by will or the laws
of descent and distribution, unless and until the shares underlying such Award
have been issued, and all restrictions applicable to such shares have lapsed or
have been waived by the Committee. No Award or interest or right therein shall
be subject to the debts, contracts or engagements of a Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy and divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit (on such terms, conditions and limitations as it may
establish) Nonqualified Stock Options (including non-qualified Reload Options)
and/or shares issued in connection with an Option or a SAR exercise that are
subject to restrictions on transferability, to be transferred one time to a
member of a Participant’s immediate family or to a trust or similar vehicle for
the benefit of a Participant’s immediate family members. During the lifetime of
a Participant, all rights with respect to Awards shall be exercisable only by
such Participant or, if applicable pursuant to the preceding sentence, a
permitted transferee.

15

--------------------------------------------------------------------------------




13. Change of Control

      (a)       Notwithstanding any provisions of this Plan to the contrary, the
Committee may, in its sole discretion, at the time an Award is made hereunder or
at any time prior to, coincident with or after the time of a Change of Control:
  (i)       provide for the acceleration of any time periods, or the waiver of
any other conditions, relating to the vesting, exercise, payment or distribution
of an Award so that any Award to a Participant whose employment has been
terminated as a result of a Change of Control may be vested, exercised, paid or
distributed in full on or before a date fixed by the Committee;   (ii) provide
for the purchase of any Awards from a Participant whose employment has been
terminated as a result of a Change of Control, upon the Participant’s request,
for an amount of cash equal to the amount that could have been obtained upon the
exercise, payment or distribution of such rights had such Award been currently
exercisable or payable;   (iii) provide for the termination of any then
outstanding Awards or make any other adjustment to the Awards then outstanding
as the Committee deems necessary or appropriate to reflect such transaction or
change; or   (iv) cause the Awards then outstanding to be assumed, or new rights
substituted therefore, by the surviving corporation in such change.   For
purposes of sub-paragraphs (i) and (ii) above, any Participant whose employment
is terminated by the Company other than for “gross misconduct,” or by the
Participant for “good reason” (each as defined in the applicable Award
Agreement) upon, or on or prior to the first anniversary of, a Change of
Control, shall be deemed to have been terminated as a result of the Change of
Control.   (b) A “Change of Control” shall be deemed to occur if and when:   (i)
any person, including a “person” as such term is used in Section 14(d)(2) of the
1934 Act (a “Person”), is or becomes a beneficial owner (as such term is defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company representing 25 percent (25%) or more of the combined voting power of
the Company’s then outstanding securities (provided, however, that,
notwithstanding the foregoing, a “Change of Control” shall not include
consummation of the exchange of preferred securities owned by the United States
government for Common Stock, as announced by the Company in a press release
dated February 27, 2009);

16

--------------------------------------------------------------------------------




(ii)       any plan or proposal for the dissolution or liquidation of the
Company is adopted by the stockholders of the Company;   (iii) individuals who,
as of April 21, 2009, constituted the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to April 21, 2009 whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the 1934 Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;   (iv)
all or substantially all of the assets of the Company are sold, transferred or
distributed; or         (v) there occurs a reorganization, merger, consolidation
or other corporate transaction involving the Company (a “Transaction”), in each
case, with respect to which the stockholders of the Company immediately prior to
such Transaction do not, immediately after the Transaction, own more than 50
percent (50%) of the combined voting power of the Company or other corporation
resulting from such Transaction in substantially the same respective proportions
as such stockholders’ ownership of the voting power of the Company immediately
before such Transaction.   (c)       Notwithstanding the foregoing, with respect
to Awards subject to Section 409A of the Code, the effect of a Change of Control
and what constitutes a Change of Control shall be set forth in the underlying
Award programs and/or Award Agreements.

14. Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, including, but not limited
to, the provisions governing vesting, exercisability, payment, forfeiture, and
termination of employment, all or some of which may be incorporated by reference
into one or more other documents delivered or otherwise made available to a
Participant in connection with an Award. The Committee need not require the
execution of such document by the Participant, in which case acceptance of the
Award by the Participant shall constitute agreement by the Participant to the
terms, conditions, restrictions and limitations set forth in the Plan and the
Award Agreement as well as the administrative guidelines and practices of the
Company in effect from time to time.

17

--------------------------------------------------------------------------------




15. Tax Withholding

Participants shall be solely responsible for any applicable taxes (including
without limitation income, payroll and excise taxes) and penalties, and any
interest that accrues thereon, which they incur in connection with the receipt,
vesting or exercise of any Award. The Company and its Subsidiaries shall have
the right to require payment of, or may deduct from any payment made under the
Plan or otherwise to a Participant, or may permit shares to be tendered or sold,
including shares of Common Stock delivered or vested in connection with an
Award, in an amount sufficient to cover withholding of any federal, state,
local, foreign or other governmental taxes or charges required by law or such
greater amount of withholding as the Committee shall determine from time to time
and to take such other action as may be necessary to satisfy any such
withholding obligations. The value of any shares allowed to be withheld or
tendered for tax withholding may not exceed the amount allowed consistent with
fixed plan accounting in accordance with U.S. generally accepted accounting
principles, to the extent applicable. To the extent that a number of shares of
Common Stock sufficient to satisfy a tax withholding obligation of the Company
may not be withheld (whether because the Award has not vested in full pursuant
to its terms, administrative procedures in effect at such time, applicable
accounting principles or any other reason), it shall be a condition to the
obligation of the Company to issue shares of Common Stock upon the exercise of
an Option or a SAR, or in settlement of any vested Award, that a Participant pay
to the Company, on demand, such amount as may be requested by the Company for
the purpose of satisfying any actual tax withholding liability (or any
hypothetical tax owed to the Company, if such Participant is a current or former
expatriate employee subject to a Company tax-equalization policy). If the amount
is not timely paid to the Company in cash by such Participant, the Company may
cancel the Award and refuse to issue such shares.

16. Other Benefit and Compensation Programs

Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan or program. Unless specifically set
forth in an Award Agreement, Awards under the Plan are not intended as payment
for compensation that otherwise would have been delivered in cash, and even if
so intended, such Awards shall be subject to such vesting requirements and other
terms, conditions and restrictions as may be provided in the Award Agreement.

18

--------------------------------------------------------------------------------




17. Unfunded Plan

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any Participant holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other person or entity any right, title, or interest
in any assets of the Company.

18. Expenses of the Plan

The expenses of the administration of the Plan shall be borne by the Company and
its Subsidiaries. The Company may require Subsidiaries to pay for the Common
Stock issued under the Plan.

19. Rights as a Stockholder

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares. No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 9.

20. Future Rights

No Employee shall have any claim or right to be granted an Award under the Plan.
There shall be no obligation of uniformity of treatment of Employees under the
Plan. Further, the Company and its Subsidiaries may adopt other compensation
programs, plans or arrangements as it deems appropriate or necessary. The
adoption of the Plan shall not confer upon any Employee any right to continued
employment in any particular position or at any particular rate of compensation,
nor shall it interfere in any way with the right of the Company or a Subsidiary
to terminate the employment of its Employees at any time, free from any claim or
liability under the Plan.

21. Amendment and Termination

The Plan may be amended, suspended or terminated at any time by the Board,
provided that no amendment shall be made without stockholder approval, if it
would (i) materially increase the number of shares available under the Plan,
(ii) materially expand the types of awards available under the Plan, (iii)
materially expand the class of persons eligible to participate in the Plan, (iv)
materially extend the term of the Plan, (v) materially change the method of
determining the exercise price of an Award, (vi) delete or limit the prohibition
against repricing contained in Section 4(d), or (vii) otherwise require approval
by the stockholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange (or, if the Common Stock is not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Stock is traded or quoted). No such amendment referred to above
shall be effective unless and until it has been approved by the stockholders of
the Company.

19

--------------------------------------------------------------------------------




Notwithstanding the foregoing, with respect to Awards subject to Section 409A of
the Code, any amendment, suspension or termination of the Plan shall conform to
the requirements of Section 409A of the Code. The Committee retains the right to
modify an Award without a Participant’s prior consent if it determines that the
modification is required to comply with applicable law, regulation, or
regulatory guidance (including applicable tax law). Except as may be provided by
Section 7(e), Section 11(a), Section 13(a) and this Section, any other adverse
modification shall not be effective without the Participant’s written consent.
The Company shall furnish or make available to Participants a written notice of
any modification through a brochure supplement or otherwise, which notice shall
specify the effective date of such modification. Unless terminated earlier by
the Board, the Plan will terminate on April 21, 2014.

22. Successors and Assigns

The Plan and any applicable Award Agreement entered into under the Plan shall be
binding on all successors and assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

23. Governing Law

The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the State of New York.

24. No Liability with Respect to Tax Qualification or Adverse Tax Treatment

Notwithstanding any provision of this Plan to the contrary, in no event shall
the Company or any Subsidiary be liable to a Participant on account of an
Award's failure to (i) qualify for favorable U.S. or foreign tax treatment or
(ii) avoid adverse tax treatment under U.S. or foreign law, including, without
limitation, Sections 409A and 457A of the Code.

20

--------------------------------------------------------------------------------